Citation Nr: 0800171	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness in the 
legs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of ependymoma of the thoracic spine as caused by VA 
medical treatment or examination in November 2003.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The issue of entitlement to compensation for residuals of 
ependymoma of the thoracic spine under 38 U.S.C.A. § 1151 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

There is no in-service injury or disease manifesting numbness 
in the legs; numbness in the legs was not chronic in service; 
and numbness of the legs was not continuous after service 
separation.  


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifesting numbness in the legs have not been met.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in June and August 
2004 satisfied VA's duty to notify under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159, as they informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was his responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claim, and asked the veteran to send 
in any evidence in the veteran's possession that pertains to 
the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's service 
connection claim that VA has not sought.  VA medical records, 
VA treatment records, private treatment records, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  
Because there is no in-service event, injury, or disease 
manifesting numbness in the legs, the Board finds that there 
is no further duty to assist in providing additional VA 
examination or medical opinion because there is no in-service 
injury or disease to which any current symptoms could be 
related by competent medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the veteran's service medical records 
are not available for review, and the National Personnel 
Records Center reported that the veteran's records may have 
been destroyed in a fire at the Records Center in 1973.  
Attempts by VA to secure the records were unsuccessful.  The 
RO informed the veteran that his records may have been 
destroyed in the 1973 fire, and instructed him to submit a 
completed Request for Information Needed to Reconstruct 
Medical Data form (VA Form 13055).  The record does not 
reflect that the veteran completed and submitted a Form 
13055.  

The veteran has otherwise been afforded a meaningful 
opportunity to participate effectively in the processing of 
the service connection claim, including by submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Numbness in the Legs

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 
38 C.F.R.§ 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as organic 
diseases of the nervous system, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that the numbness in his legs began 
after service in November 2003.  For example, in his April 
2004 claim for service connection, the veteran wrote that 
numbness in the legs began in November 2003.  In an April 
2004 Statement in Support of Claim, the veteran wrote that 
the numbness of the legs was first diagnosed in November 2003 
by VA based on MRI findings.

The veteran's service medical records are not available for 
review, as they may have been destroyed in a fire at the 
National Personnel Records Center in 1973.  
There is otherwise of record no evidence of in-service injury 
or disease, or that the symptoms of leg numbness were chronic 
in service or were continuous after service separation.  
There are no records showing complaints or post-service 
medical treatment for numbness in the legs prior to November 
2003. 

While the claims file does not contain any medical treatment 
records prior to November 2003, the veteran does not contend 
that this condition existed prior to that time.  Further, the 
veteran does not contend that the condition existed in 
service, or that he suffered a disease or injury in service 
that is related to his current condition.  The veteran has 
not contended, nor has he provided any information that would 
indicate, a continuity of symptomatology that is necessary to 
establish service connection for this condition.  

Because there was no in-service injury or disease manifesting 
numbness in the legs, numbness in the legs was not chronic in 
service, and numbness of the legs was not continuous after 
service separation, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Service connection for numbness in the legs is denied.


REMAND

In his claim for compensation under 38 U.S.C.A. § 1151, the 
veteran contends that his current condition was caused by 
VA's failure to timely diagnose and properly treat ependymoma 
of the spinal cord in November 2003.  Specifically, the 
veteran contends that the one month delay between a November 
2003 MRI of the veteran's spine and the December 2003 reading 
of that MRI and subsequent diagnosis by VA allowed the 
veteran's ependymoma of the spinal cord to further progress, 
causing more debilitating symptoms, delayed surgical 
treatment, and resulted in the veteran's current paraplegia, 
neurogenic bladder, and neurogenic bowel which manifested 
following a January 2004 thoracic multilevel laminectomy.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  
38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section. 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The claims file does not contain any treatment records from 
the VA outpatient clinic in Port Charlotte, Florida.  The 
veteran reports that he sought treatment at the Port 
Charlotte clinic and was initially diagnosed with a spinal 
cord tumor by a physician at that facility.  As noted, 38 
C.F.R. § 3.361 requires VA to compare the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program 
upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program 
has stopped.  In this case, the Board would be required to 
compare the veteran's condition prior to the November 2003 
MRI to his condition before the January 2004 surgery, with 
consideration of his condition following the January 2004 
surgery, although the January 2004 surgery was not performed 
by VA, but was performed by a private doctor.  As the claims 
file does not contain any medical evidence of the veteran's 
condition prior to the November 2003 MRI, the Board is unable 
to make such a comparison.  Accordingly, the veteran's 
medical treatment records from the Port Charlotte clinic 
should be obtained.

Further, the Board notes that the VA examination accorded to 
the veteran in January 2005 is based on an inaccurate 
history.  The VA examiner noted that the veteran experienced 
only numbness over his right chest area prior to his January 
2004 surgery.  From the medical records that are associated 
with the file, it appears that the veteran experienced 
progressive numbness and weakness of the lower extremities, 
difficulty walking, and inability to sense water temperature, 
with some extent of bladder and bowel involvement.  Because 
the VA examiner's January 2005 opinion was based on an 
inaccurate history, the veteran should be accorded a new VA 
examination based on a thorough review of the claims file, 
including the veteran's medical history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all reports of outpatient treatment of 
the veteran at the VA outpatient clinic, Port 
Charlotte, Florida.

2.  Schedule the veteran for an examination and 
opinion by the  appropriate specialist.  
Specifically,  the medical examiner should provide 
an opinion (whether it is at least as likely as not 
- meaning a 50 percent or greater probability) as 
to whether the delay in diagnosing the veteran's 
ependymoma of the spinal cord caused  additionally 
disability, including paraplegia, neurogenic 
bladder, and neurogenic bowel, and, if so, that any 
additional disability was the proximately caused by 
VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in 
furnishing this medical treatment, or was the 
result of an event that was not reasonably 
foreseeable.

The entire claims folder should be reviewed in 
conjunction with such  evaluation, to include MRI 
studies of the veteran's spine from November 2003 
to June 2004, as well as documentation of the 
veteran's symptoms prior to the November 2003 MRI 
and immediately prior to the January 2004 surgery.  
The examination report should clearly indicate that 
such review was performed.  All opinions expressed 
should be accompanied by complete rationales, to  
include specific references to the evidence of 
record where appropriate. 

3.  Thereafter, readjudicate the veteran's claim of 
entitlement to  compensation under 38 U.S.C.A. § 
1151 on appeal.  If the benefit sought is not 
granted, issue a supplemental statement of the case 
and afford the veteran and his representative an 
appropriate opportunity to respond.  Thereafter, 
the case should be returned to the Board, as  
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


